Citation Nr: 1410174	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-28 823	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.  

4.  Entitlement to service connection for a low back disability, including as due to service-connected bilateral knee disabilities. 

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), major depressive disorder, depression, anxiety disorder, and a mood disorder.  

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to an increased rating for a left knee disability, currently rated 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims are now under the jurisdiction of the Portland, Oregon RO.  The Veteran testified at a Travel Board hearing in June 2012.

The Board notes that while the Veteran filed a claim of entitlement to service connection for PTSD, the Board is obligated to construe a claim for a psychiatric disorder liberally to include any psychiatric disorders found.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, because service connection for PTSD and other psychiatric disorders were previously denied, the Board finds that the Board must first consider whether new and material evidence has been submitted to reopen the claim.

The issues of entitlement to an increased rating for a left knee disability and entitlement to service connection for a low back disability, a cervical spine disability, a psychiatric disability, and sleep apnea being remanded are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a low back disability was last denied by a rating decision dated in April 2009.  The Veteran did not perfect an appeal of the denial.

2. The evidence received since the April 2009 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a low back disability.

3.  Service connection for a cervical spine disability was last denied by a rating decision dated in April 2009.  The Veteran did not perfect an appeal of the denial.

4. The evidence received since the April 2009 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a cervical spine disability.

5.  Service connection for a psychiatric disorder was last denied by a rating decision dated in January 2009.  The Veteran did not perfect an appeal of the denial.

6.  The evidence received since the January 2009 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for a low back disability has been received. 38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).
	
2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a cervical spine disability has been received. 38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence sufficient to reopen a previously denied claim of service connection for a psychiatric disorder has been received. 38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claims.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Low Back

The Veteran originally submitted a claim of entitlement to service connection for a low back disability in December 2002.  The claim was denied in an April 2003 rating decision.  The Veteran did not perfect an appeal of that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  The Veteran submitted an application to reopen a claim of entitlement to service connection for a low back disability in January 2004, May 2007, and January 2009.  The RO declined to reopen the claim of entitlement to service connection for a low back disability in rating decisions dated in September 2004, November 2007, and April 2009.  The Veteran did not perfect an appeal of any of those decisions and the April 2009 RO decision is the most recent final denial.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for a low back disability may now be considered on the merits only if new and material evidence has been received since the time of the April 2009 final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the prior final denial of the claim for a low back disability the evidence consisted of a copy of a November 1990 Physical Examination Board (PEB) Proceeding from service; VA examination reports dated in December 1993, October 1996, July 2001, July 2002, March 2004, April 2008, and March 2009; VA outpatient treatment reports dated from June 1991 to April 2009; private treatment reports from A. Cooper, M.D., dated from December 2007 to December 2008; and various lay statements from the Veteran.  

The PEB refers to bilateral knee pain and is unrelated to a low back disability.  

The VA examination reports dated in December 1993, October 1996, July 2001, July 2002, March 2004, April 2008, and March 2009 are unrelated to the claimed low back disability.  

The VA outpatient treatment reports dated from June 1991 to April 2009 show a report of low back pain radiating to the legs in May 2002 and severe back pain in January 2003.  

The private treatment records from Dr. Cooper are unrelated to treatment for the low back.  

The lay statements from the Veteran indicate that his back bothered him as a result of overcompensating for his service-connected right knee.  

The RO declined to reopen the claim in an April 2009 rating decision because the evidence submitted by the Veteran was not new and material.  The basis of the original denial of the claim in April 2003 was that there was no evidence linking the Veteran's claimed low back disability to his active duty service or to a service-connected disability.  

The Veteran submitted the current claim to reopen his claim for service connection for a low back disability in November 2009.  Evidence associated with the claims file since the final prior denial consists of additional VA treatment reports dated through October 2011; a VA examination report dated in June 2011; private treatment reports from S. Sandhu, M.D., dated in November 2010; and the Veteran's testimony from a June 2012 Travel Board hearing.  

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior denial, there is evidence that the Veteran has a diagnosed lumbar spine disability, namely degenerative disc disease of the lumbar spine which was lacking at the time of the final prior denial.  The Veteran also testified that he sustained an injury to his lower back in service and sought treatment for his back in service and since that time.  The Veteran is competent as a lay person to provide testimony regarding continuity of symptoms and self-treatment.  Barr v. Nicholson, 21 Vet. App. 303   (2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for a low back disability is reopened. The claim will be remanded for additional development.

Cervical Spine Disability

The Veteran originally submitted a claim of entitlement to service connection for a cervical spine disability in January 2009.  The claim was denied in an April 2009 rating decision.  The Veteran did not perfect an appeal of that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for a cervical spine disability may now be considered on the merits only if new and material evidence has been received since the time of the April 2009 final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the prior final denial of the claim for service connection for a cervical spine disability the evidence consisted of a copy of a November 1990 PEB Proceeding from service; VA examination reports dated in December 1993, October 1996, July 2001, July 2002, March 2004, April 2008, and March 2009; VA outpatient treatment reports dated from June 1991 to April 2009; private treatment reports from A. Cooper, M.D., dated from December 2007 to December 2008; and various lay statements from the Veteran.  

The PEB refers to bilateral knee pain and is unrelated to a cervical spine disability.  

The VA examination reports dated in December 1993, October 1996, July 2001, July 2002, March 2004, April 2008, and March 2009 are unrelated to the claimed cervical spine disability.  

The VA outpatient treatment reports dated from June 1991 to April 2009 show that an x-ray of the cervical spine obtained in September 2007 revealed narrowed intervertebral disc spaces at C6-7 and C7-T1.  Neck pain was listed as an active problem as of January 2009.  The Veteran was assessed with stable arthralgia/neck pain at that time.

The private treatment reports from Dr. Cooper are unrelated to treatment of the cervical spine.  

The lay statements from the Veteran indicate that he sustained an injury to his neck in service during jump school which caused degenerative changes in his cervical spine.  

The RO denied the claim for service connection for a cervical spine disability in an April 2009 rating decision.  The basis of the denial of the claim was that there was no evidence linking the Veteran's claimed cervical spine disability to his active duty service and no evidence that arthritis manifested to a compensable degree within one year of the Veteran's separation from service.

The Veteran submitted the current claim to reopen his claim for service connection for a cervical spine disability in November 2009.  Evidence associated with the claims file since the final prior denial consists of additional VA treatment reports dated through October 2011; a VA examination report dated in June 2011; private treatment reports from S. Sandhu, M.D., dated in November 2010; and the Veteran's testimony from a June 2012 Travel Board hearing.  

Because the evidence received was not previously of record and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior denial, the Veteran has testified that he began to have trouble with his neck during service when he sustained an injury while in jump school.  He indicated that he has had trouble with his neck since that time.  He also submitted a statement from Dr. Sandhu which noted that the Veteran was treated for chronic neck pain.  He noted that the Veteran reported a whiplash injury during service and chronic neck pain since that time.  The Veteran is competent as a lay person to provide testimony regarding continuity of symptoms and self-treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Additionally, the evidence shows treatment for and a diagnosis related to the claimed cervical spine disability.   Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for a cervical spine disability is reopened.  The claim will be remanded for additional development.

Psychiatric Disability

The Veteran originally submitted a claim of entitlement to service connection for PTSD in April 2008.  The claim was denied by a September 2008 rating decision.  The Veteran did not perfect an appeal of that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  The Veteran originally submitted a claim of entitlement to service connection for anxiety and depression in October 2008.  The claims were denied in a January 2009 rating decision.  The Veteran did not perfect an appeal of that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for a psychiatric disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudications.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140   (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the prior final denial of the claim for anxiety and depression the evidence consisted of a copy of a November 1990 PEB Proceeding from service; VA examination reports dated in December 1993, October 1996, July 2001, July 2002, March 2004, April 2008, and March 2009; VA outpatient treatment reports dated from June 1991 to January 2009; private treatment reports from A. Cooper, M.D., dated from December 2007 to December 2008; and various lay statements from the Veteran.  

The PEB refers to bilateral knee pain and is unrelated to a psychiatric disorder.  

The VA examination reports dated in December 1993, October 1996, July 2001, July 2002, March 2004, April 2008, and March 2009 are unrelated to the claimed psychiatric disorder.  

The VA outpatient treatment reports dated from June 1991 to January 2009 reflect a diagnosis of depressive disorder in January 2003; depressive disorder and anxiety disorder in December 2007; and depression and anxiety in June 2008, October 2008, and January 2009.  

The private treatment reports from Dr. Cooper are unrelated to treatment of the claimed psychiatric disorder.    

The lay statements from the Veteran indicate that he feared for his life while serving in the jungles of Panama.  He also indicated that he had depression, nightmares, and sleeplessness due to the time he spent in Panama during service.  

The RO denied the Veteran's claim for service connection for PTSD in a September 2008 rating decision.  The basis of the denial of the claim was that there was no evidence of a diagnosis or treatment for PTSD since service.  The RO denied the claims for service connection for anxiety and depression in a January 2009 rating decision.  The basis of the denials was that there was no evidence linking anxiety to service and no evidence linking depression to service or to a service-connected disability.  

The Veteran submitted the current claim to reopen his claim for service connection for a psychiatric disorder in February 2010.  Evidence associated with the claims file since the final prior denial consists of additional VA treatment reports dated through October 2011; a VA examination report dated in June 2011; private treatment reports from S. Sandhu, M.D., dated in November 2010; and the Veteran's testimony from a June 2012 Travel Board hearing.  

Because the evidence received was not previously of record and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior denial, the Veteran has submitted evidence of a diagnosis of military-related PTSD which was lacking at the time of the final prior denial for PTSD.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for a psychiatric disorder is reopened.  The claim will be remanded for additional development.


ORDER

The claim of entitlement to service connection for a low back disability is reopened.   To that extent only, the appeal is granted.

The claim of entitlement to service connection for a cervical spine disability is reopened.  To that extent only, the appeal is granted.

The claim of entitlement to service connection for a psychiatric disorder is reopened.  To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims for an increased rating for a left knee disability and the claims for service connection for a lumbar spine disability, a cervical spine disability, a psychiatric disorder, and sleep apnea.  

With regard to the claim for an increased rating for a left knee disability, the Veteran was last provided a VA examination of his left knee disability in June 2011, more than two and a half year ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination is stale.  The Veteran's service-connected disability may have worsened since the date of the last examination.  In order to properly adjudicate the increased rating claim, another examination should be scheduled.
 
With regard to the claim for service connection for a low back disability, at a VA examination in June 2011, x-rays revealed mild degenerative disc changes of the lumbar spine.  The examiner assessed the Veteran with chronic lumbosacral strain with sacroiliac joint involvement of the left and opined that lumbar strain was not caused by or related to the service-connected bilateral knee disability.  The examiner did not offer an opinion as to whether the lumbar spine disability was caused or related to the Veteran's service or was aggravated by the service-connected bilateral knee disability.  Therefore, the Board finds that the Veteran must be scheduled for another VA medical examination.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the claims for service connection for a cervical spine disability, a psychiatric disorder, and sleep apnea, in initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claims.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been provided VA examinations to determine the etiology of his claimed cervical spine disability, a psychiatric disorder, or sleep apnea.  There is a diagnosis of and treatment for the claimed disorders and the Veteran has indicated that he had symptoms of the disorders during service.  VA examinations should be obtained in order to ascertain the etiology of the claimed cervical spine disability, psychiatric disorder, and sleep apnea.  

VA outpatient treatment reports dated through October 2011 have been associated with the claims file.  At the time of the June 2012 Travel Board hearing, the Veteran reported that he had moved from Salt Lake City, Utah to Portland, Oregon and had recently begun treatment VA Medical Center (VAMC) in Portland.  The records dated in October 2011 are from the Salt Lake City VAMC.  No records from the Portland VAMC are associated with the claims file.  Because it appears that there are outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after October 2011 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since October 2011.  Records should be requested from the Salt Lake City, Utah VAMC and the Portland, Oregon VAMC.  Any negative responses should be associated with the claims file.   

2.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of the service-connected left knee disability. The examiner must review the claims file and note that review in the report. The examiner should specifically address the following:

a) All necessary tests and studies, including range of motion studies, should be conducted. 

b) Discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use or on flare-up, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

c) State whether there is recurrent lateral instability or subluxation and state the severity if found.

d) State what impact, if any, the Veteran's left knee disability has on his activities of daily living, including his ability to obtain and maintain employment.

3.  After obtaining the above records, schedule the Veteran for the appropriate VA examination to assess his claims for service connection for low back and cervical spine disabilities.  Any necessary testing, including x-rays, should be obtained.  The examiner must review the claims file and note that review in the report.  The clinician should explain the basis for the opinions and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of back and neck problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). The examiner should specifically address the following:

a) Diagnose all low back and cervical spine disabilities found.

b)  Is it is at least as likely as not (50 percent probability or greater) that any current low back disability is related to active service? 

c)  Is it at least as likely as not (50 percent probability or greater) that any low back disability was caused or aggravated by the service-connected left and right knee disabilities?

d)  Is it at least as likely as not (50 percent probability or greater) that any low back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected left and right knee disabilities?

e)  Is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disability is related to active service?

f)  Is it at least as likely as not (50 percent probability or greater) that any cervical spine disability was caused or aggravated by the service-connected left and right knee disabilities?

g)  Is it at least as likely as not (50 percent probability or greater) that any cervical spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected left and right knee disabilities?

4.  With regard to the claim of entitlement to service connection for a psychiatric disability, schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed. Any necessary tests, including psychiatric testing, should be obtained.  The examiner should provide the following information:

a) Provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion for a diagnosis of PTSD is met.

b) If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

c) With regard to the variously diagnosed psychiatric disorders of record, including major depressive disorder, depression, anxiety disorder, and a mood disorder, the examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) that any of those disorders, or any other diagnosed mental disorder, is related to active service.

5.  With regard to the sleep apnea claim, schedule the Veteran for an examination with the appropriate examiner.  The examiner should review the claims folder and should note that review in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea is related to the Veteran's active service.  The examiner must consider the Veteran's lay statements.  The rationale for all opinions expressed must be provided.  

6.  Then, readjudicate the claims. If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


